DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a solid state image sensor comprising an array of pixels over a first wafer of a 3-D stack; an array of readout circuits arranged over a second wafer of the 3-D stack, wherein the readout circuit comprises a comparator to compare a received value from a pixel to a photosensor threshold and to output a second value indicative of the first value being greater than the photosensor threshold, a counter to increment, in response to received clock cycles, until the second value indicates the first value is greater than the photosensor threshold; and a latch configured to receive and store a value associated with the corresponding counter as required by the claims of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Jonas (US 2018/0124336 A1) discloses a latch the counter value of a counter that determines if a first integration voltage is greater than a reference voltage, but does not teach or suggest the threshold is a photosensor threshold nor does Jonas teach or suggest the comparator and counter as required by the claims of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696